 Case: 5:19-cv-00387-DCR Doc #: 27 Filed: 02/18/20 Page: 1 of 3 - Page ID#: 145




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF KENTUCKY
                                LEXINGTON DIVISION

                                                   )
 GENCANNA GLOBAL USA, INC.                         )
                                                   )    CASE NO.: 5:19-CV-00387-DCR
                       Plaintiff,                  )
                                                   )
              v.                                   )    GENCANNA GLOBAL USA, INC.’S
                                                   )    STATEMENT IN RESPONSE TO THE
 JENCO INDUSTRIAL SALES &                          )    COURT’S FEBRUARY 7, 2020 ORDER
 SERVICES, LLC,                                    )    REGARDING AUTOMATIC STAY
                                                   )
 and                                               )
                                                   )
 EDWARD J. SIEJA                                   )
                                                   )
                      Defendants.                  )
                                                   )




         Plaintiff GenCanna Global USA, Inc. (“Plaintiff”) hereby submits this Response in

accordance with this Court’s Order dated February 7, 2020 [Doc. No. 25] (the “Order”), and

respectfully states as follows. Plaintiff and certain of its affiliates (collectively, the “Debtors”) are

debtors in possession in jointly-administered chapter 11 bankruptcy cases pending as Joint Case

No. 20-50133-grs in the United States Bankruptcy Court for the Eastern District of Kentucky.

While the Debtors agree with this Court’s observation in the Order noting that the automatic stay

set forth in 11 U.S.C. § 362(a) does not apply to claims asserted by a debtor, the Plaintiff

respectfully requests that this Court adjourn and otherwise stay this proceeding and any related

matters for a period of 90 days such that the Debtors may determine: (i) how the claims asserted

herein should be dealt with as assets of the bankruptcy estates; and (ii) whether the Debtors’ post-

petition financing and the covenants therein allow the Debtors to continue to prosecute such claims

in the context of this proceeding pending resolution of the chapter 11 cases.


20852262.1
 Case: 5:19-cv-00387-DCR Doc #: 27 Filed: 02/18/20 Page: 2 of 3 - Page ID#: 146




                                    Respectfully submitted,

                                    /s/ V. Brandon McGrath
                                    V. Brandon McGrath
                                    DENTONS BINGHAM GREENEBAUM LLP
                                    2350 First Financial Center
                                    255 East Fifth Street
                                    Cincinnati, Ohio 45202
                                    brandon.mcgrath@dentons.com

                                    G. Christopher Van Bever
                                    DENTONS BINGHAM GREENEBAUM LLP
                                    300 West Vine Street, Suite 1200
                                    Lexington, Kentucky 40507
                                    chris.vanbever@dentons.com

                                    David D. Pope (Pro hac vice)
                                    BENESCH, FRIEDLANDER, COPLAN &
                                    ARONOFF LLP
                                    71 South Wacker Drive
                                    Chicago, Illinois 60606
                                    dpope@beneschlaw.com

                                    Attorneys for Plaintiff
                                    GenCanna Global USA, Inc




                                       2
20852262.1
 Case: 5:19-cv-00387-DCR Doc #: 27 Filed: 02/18/20 Page: 3 of 3 - Page ID#: 147




                                      CERTIFICATE OF SERVICE

             I hereby certify on this the 18th day of February, 2020, a copy of the foregoing Statement

 in Response to the Court’s February 7, 2020 Order Regarding Automatic Stay was served

 electronically in accordance with the procedures of electronic filing upon the attorneys of record

 as follows:



Bennett E. Bayer
LANDRUM & SHOUSE, LLP
106 West Vine Street, Suite 800
PO Box 951
Lexington, KY 40588-0951
bbayer@landrumshouse.com



                                                  /s/ V. Brandon McGrath
                                                  V. Brandon McGrath




                                                     3
20852262.1
